DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (U.S. Pub. No. 20060049829A1) in view of Takahashi (U.S. Pub. No. 20100039110A1).

	Regarding claim 1, Takizawa teaches an image generating apparatus (Fig 2, MRI apparatus , paragraph [0019]) comprising: 
processing circuitry (Fig 1, signal processing unit 407, paragraph [0027]) configured to 
acquire magnetic resonance data (acquire image data, paragraph [0031]-[0032]]) acquired in 
a plurality of filter sensitivity distributions corresponding to the read-out directions and indicating distributions of sensitivity of a low-pass filter (sensitivity distribution by low-pass filtering, paragraph [0044], because there are multiple sensitivity distributions corresponding to each of the receiving coils, and each of the sensitivity distributions can be calculated by low-pass filtering), and 
a plurality of coil sensitivity distributions corresponding to a plurality of coil elements used to acquire the magnetic resonance data (Fig 1, sensitivity distribution of each of receiving coils 4051 and 4052, paragraph [0045]-[0046]), 
generate synthesis sensitivity distributions for the respective read-out direction by synthesizing the filter sensitivity distributions and the coil sensitivity distributions for the respective read-out directions (the sensitivity image data for calculating sensitivity distribution of receiving coils 4051 and 4052 additional to the sensitivity distribution by low pass filter in paragraph [0044], paragraph [0046]), and 
generate a magnetic resonance image based on the synthesis sensitivity distributions and the magnetic resonance data (diagnostic image 711 is obtained from sensitivity distribution data 707 and 708, paragraph [0050]).
Takizawa fails to teach a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction. However, Takahashi teaches a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction (Figs 12(a) and (d) show radial scanning spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig 3. Therefore, there are plurality of readout direction directions that intersect with each other). 
Takizawa and Takahashi are both considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Takizawa to incorporate the teachings of Takahashi providing a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction. Doing so would allow to filter out the unwanted signals and artifact during scanning (paragraph [0076]). 

Regarding claim 2, Takizawa modified by Takahashi teaches an image generating apparatus (Fig 2, MRI apparatus , paragraph [0019]) according to claim 1, wherein the size of the magnetic resonance image is larger than a field of view corresponding to a sampling rate of the magnetic resonance data (image that is combined by multiple reconstructed images of each of the receiving coils, which have an FOV, paragraph [0094], combined image will have the size bigger than field of view of the each reconstructed images of each of receiving coils).

Regarding claim 3, Takizawa modified by Takahashi teaches an image generating apparatus (Fig 2, MRI apparatus , paragraph [0019])  according to claim 1, wherein the processing circuitry (Fig 1, signal processing unit 407, paragraph [0027]) generates the magnetic resonance image by performing sensitivity encoding using the synthesis sensitivity distributions on the magnetic resonance data (diagnostic image 711 is obtained from sensitivity distribution data 707 and 708, paragraph [0050]; the sensitivity image data for calculating sensitivity distribution of receiving coils 4051 and 4052 in paragraph [0046] and additional to the sensitivity distribution by low pass filter in paragraph [0044]).


Regarding claim 5, Takizawa teaches an image generation method (parallel imaging method, paragraph [0004]) comprising: 
acquiring magnetic resonance data (acquire image data, paragraph [0031]-[0032]]) acquired in 
a plurality of filter sensitivity distributions corresponding to the read-out directions and indicating distributions of sensitivity of a low-pass filter (sensitivity distribution by low-pass filtering, paragraph [0044], because there are multiple sensitivity distributions corresponding to each of the receiving coils, and each of the sensitivity distributions can be calculated by low-pass filtering), and 
a plurality of coil sensitivity distributions corresponding to a plurality of coil elements used to acquire the magnetic resonance data (Fig 1, sensitivity distribution of each of receiving coils 4051 and 4052, paragraph [0045]-[0046]); 
generating synthesis sensitivity distributions for the respective read-out directions by synthesizing the filter sensitivity distributions and the coil sensitivity distributions for the respective read-out directions (the sensitivity image data for calculating sensitivity distribution of receiving coils 4051 and 4052 additional to the sensitivity distribution by low pass filter in paragraph [0044], paragraph [0046]); and 
generating a magnetic resonance image based on the synthesis sensitivity distributions and the magnetic resonance data (diagnostic image 711 is obtained from sensitivity distribution data 707 and 708, paragraph [0050]).
Takizawa fails to teach a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction. However, Takahashi teaches a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction (Figs 12(a) and (d) show radial scanning spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig 3. Therefore, there are plurality of readout direction directions that intersect with each other). 
Takizawa and Takahashi are both considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Takizawa to incorporate the teachings of Takahashi providing a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction. Doing so would allow to filter out the unwanted signals and artifact during scanning (paragraph [0076]). 

Regarding claim 6, Takizawa teaches a non-transitory computer-readable storage medium storing therein an image generation program comprising instructions that cause a computer (software within the signal processing unit 407 for calculation and converting signal into image data and display image, paragraph [0024]) to execute: 
acquiring magnetic resonance data (acquire image data, paragraph [0031]-[0032]]) acquired in 
a plurality of filter sensitivity distributions corresponding to the read-out directions and indicating distributions of sensitivity of a low-pass filter (sensitivity distribution by low-pass filtering, paragraph [0044], because there are multiple sensitivity distributions corresponding to each of the receiving coils, and each of the sensitivity distributions can be calculated by low-pass filtering), and 
a plurality of coil sensitivity distributions corresponding to a plurality of coil elements used to acquire the magnetic resonance data (Fig 1, sensitivity distribution of each of receiving coils 4051 and 4052, paragraph [0045]-[0046]); 
generating synthesis sensitivity distributions for the respective read-out directions by synthesizing the filter sensitivity distributions and the coil sensitivity distributions for the respective read-out directions (the sensitivity image data for calculating sensitivity distribution of receiving coils 4051 and 4052 additional to the sensitivity distribution by low pass filter in paragraph [0044], paragraph [0046]); and 
generating a magnetic resonance image based on the synthesis sensitivity distributions and the magnetic resonance data (diagnostic image 711 is obtained from sensitivity distribution data 707 and 708, paragraph [0050]).
Takizawa fails to teach a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction. However, Takahashi teaches a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction (Figs 12(a) and (d) show radial scanning spokes or blades for radial/PROPELLOR sampling. The radial spokes are created by readout gradients, shown in Fig 3. Therefore, there are plurality of readout direction directions that intersect with each other). 
Takizawa and Takahashi are both considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Takizawa to incorporate the teachings of Takahashi providing a plurality of read-out directions including a first read-out direction and a second read-out direction intersecting the first read-out direction. Doing so would allow to filter out the unwanted signals and artifact during scanning (paragraph [0076]). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (U.S. Pub. No. 20060049829A1) Takahashi (U.S. Pub. No. 20100039110A1) as applied to claim 1 above, and further in view of Wiesinger (U.S. Pub. No. 20150276906A1).

Regarding claim 4, Takizawa modified by Takahashi teaches an image generating apparatus (Fig 2, MRI apparatus , paragraph [0019]) according to claim 1 and processing circuitry generates the magnetic resonance image (Fig 1, signal processing unit 407, paragraph [0027]). 
Takizawa fails to teach generating the magnetic resonance image using a regularization term relating to compressed sensing. However, Wiesinger teaches generating the magnetic resonance image using a regularization term relating to compressed sensing (image reconstruction methods including parallel imaging and compressed sensing in combination with regularization schemes, paragraph [0023]). 
Takizawa, Takahashi, and Wiesinger are both considered to be analogous to the claimed invention because they are in the same field of MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Takizawa to incorporate the teachings of Wiesinger providing generating the magnetic resonance image using a regularization term relating to compressed sensing. Doing so would allow to shorten scan time and improve image quality (paragraph [0023]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793